1 Exhibit 10.8 PARALLEL PETROLEUM CORPORATION 2001 NON-EMPLOYEE DIRECTORS STOCK
OPTION PLAN 1. PURPOSE OF THE PLAN. The purpose of the Parallel Petroleum
Corporation 2001 Non-employee Directors Stock Option Plan (the "Plan") is to
secure for Parallel Petroleum Corporation (the "Company") and its stockholders
the benefits of the incentives inherent in increased common stock ownership by
members of the Board of Directors (the "Board") of the Company who are not
employees of the Company ("Non-employee Directors") or any of its subsidiaries
and to provide a means whereby Non-employee Directors of the Company may develop
a sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to remain with and
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its stockholders. Accordingly, the Plan provides
for granting to Non-employee Directors the option ("Option") to purchase shares
of common stock of the Company ("Stock"), as hereinafter set forth. Options
granted under the Plan to Non-employee Directors are not intended to be
incentive stock options within the meaning of section 422 of the Internal
Revenue Code of 1986, as amended. 2. ADMINISTRATION. The Plan shall be
administered by the Board of Directors of the Company (the "Board") or by a
committee (the "Committee") of two or more directors of the Company appointed by
the Board. If a Committee is not appointed by the Board, the Board shall act as
and be deemed to be the Committee for all purposes of the Plan. The Committee
shall have sole authority (within the limitations described herein) to select
the Non-employee Directors who are to be granted Options; to establish the
number of shares which may be issued to Non-employee Directors under each
Option; and to prescribe the form of the agreement embodying awards of Options.
The Committee is authorized to interpret the Plan, to determine all questions
arising thereunder and to adopt such rules and regulations, consistent with the
provisions of the Plan, as it may deem advisable to carry out the Plan. All
decisions made by the Committee shall be final and conclusive. No member of the
Board shall be liable for anything done or omitted to be done by such member or
by any other member of the Board in connection with the Plan, except for such
member's own willful misconduct or as expressly provided by statute. 2 3.
ELIGIBILITY OF OPTIONEE. Options may be granted only to directors who are not
employees of the Company or any parent or subsidiary corporation of the Company
at the time the Option is granted. The adoption of this Plan shall not be deemed
to give any director any right to be granted an Option. Options may be granted
to the same Non-employee Director on more than one occasion. 4. SHARES SUBJECT
TO THE PLAN. The aggregate number of shares which may be issued under Options
granted under the Plan shall not exceed 500,000 shares of Stock. Such shares may
consist of authorized but unissued shares of Stock or previously issued shares
of Stock reacquired by the Company. Any of such shares which remain unissued and
which are not subject to outstanding Options at the termination of the Plan
shall cease to be subject to the Plan, but, until termination of the Plan, the
Company shall at all times make available sufficient number of shares to meet
the requirements of the Plan. If any Option hereunder expires or terminates
prior to its exercise in full, the shares theretofore subject to such Option may
again be subject to an Option granted under the Plan. The aggregate number of
shares which may be issued under the Plan shall be subject to adjustment in the
same manner as provided in Paragraph 7 hereof with respect to shares of Stock
subject to Options then outstanding. Exercise of an Option in any manner shall
result in a decrease in the number of shares of Stock which may thereafter be
available, both for purposes of the Plan and for sale to any one individual, by
the number of shares as to which the Option is exercised. 5. OPTION AGREEMENTS;
TERMS AND CONDITIONS. Each Option granted under the Plan shall be evidenced by
an agreement and shall contain such terms and conditions, and may be exercisable
for such periods, as the Committee shall prescribe from time to time in
accordance with this Plan, and shall comply with the following terms and
conditions: (a) The Option exercise price shall be the fair market value of the
Stock subject to the Option on the date the Option is granted. For all purposes
under the Plan, the fair market of a share of Stock on a particular date shall
be equal to the average of the high and low sales prices of the Stock on the
date of grant as reported on the Nasdaq National Market tier of The Nasdaq Stock
Market ("NMS"), or on the stock exchange composite tape if the Stock is traded
on a national stock exchange on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Stock are so
reported. If the Stock is not traded on the NMS or other stock exchange on that
date, but is otherwise traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its 3 fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which the
Stock was publicly traded. If the Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate. (b) The Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and may be exercised only by the
Non-employee Director during the Non-employee Director's lifetime and while the
Non-employee Director remains a director of the Company, except that: (i) If the
Non-employee Director ceases to be a director of the Company because of
disability, the Option may be exercised in full by the Non-employee Director (or
the Non-employee Director's estate or the person who acquires the Option by will
or the laws of descent and distribution or otherwise by reason of the death of
the Non-employee Director) at any time during the period of one year following
such termination; (ii) If the Non-employee Director dies while he is a director
of the Company, the Non-employee Director's estate, or the person who acquires
the Option by will or the laws of descent and distribution or otherwise by
reason of the death of the Non-employee Director, may exercise the Option in
full at any time during the period of one year following the date of the
Non-employee Director's death; and (iii) If the Non-employee Director ceases to
be director of the Company for any reason other than as described in clause (i)
or (ii) above, unless the Non-employee Director is removed for cause, the Option
may be exercised by the Non-employee Director at any time during the period of
three months following the date the Non-employee Director ceases to be a
director of the Company, or by the Non-employee Director's estate (or the person
who acquires the Option by will or the laws of descent and distribution or
otherwise by reason of the death of the Non-employee Director) during a period
of one year following the Non-employee Director's death if the Non-employee
Director dies 4 during such three-month period, but in each case only as to the
number of shares the Non-employee Director was entitled to purchase hereunder
upon exercise of the Option as of the date the Non-employee Director ceases to
be a director. (c) The Option shall not be exercisable in any event after the
expiration of ten years from the date of grant. (d) The purchase price of shares
as to which the Option is exercised shall be paid in full at the time of
exercise (a) in cash, (b) by delivering to the Company shares of Stock having a
fair market value equal to the purchase price, or (c) any combination of cash or
Stock, as shall be established by the Committee. Unless and until a certificate
or certificates representing such shares shall have been issued by the Company
to the Non-employee Director, the Non-employee Director (or the person permitted
to exercise the Option in the event of Director's death) shall not be or have
any of the rights or privileges of a stockholder of the Company with respect to
shares acquirable upon an exercise of the Option. (e) The terms and conditions
of the respective Non-employee Director Stock Option agreements need not be
identical. 6. TERM OF PLAN. The Plan shall be effective upon the date of its
approval and adoption by the stockholders of the Company. Except with respect to
Options then outstanding, if not sooner terminated under the provisions of
Paragraph 8, the Plan shall terminate upon and no further Options shall be
granted after the expiration of ten years from the date of its adoption by the
Board. 7. RECAPITALIZATION OR REORGANIZATION. (a) The existence of the Plan and
the Options granted hereunder shall not affect in any way the right or power of
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting the Stock or the
rights thereof, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding. 5 (b) The shares with respect
to which Options may be granted are shares of Stock as presently constituted,
but if, and whenever, prior to the expiration of an Option theretofore granted,
the Company shall effect a subdivision or consolidation of shares of Stock or
the payment of a stock dividend on Stock without receipt of consideration by the
Company, the number of shares of Stock with respect to which such Option may
thereafter be exercised (i) in the event of an increase in the number of
outstanding shares shall be proportionately increased, and the purchase price
per share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding shares shall be proportionately reduced, and the
purchase price per share shall be proportionately increased. (c) If the Company
recapitalizes or otherwise changes its capital structure, thereafter upon any
exercise of an Option theretofore granted the optionee shall be entitled to
purchase under such Option, in lieu of the number of shares of Stock as to which
such Option shall then be exercisable, the number and class of shares of stock
and securities to which the optionee would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to such recapitalization,
the optionee had been the holder of record of the number of shares of Stock as
to which such Option is then exercisable. If (i) the Company shall not be the
surviving entity in any merger or consolidation (or survives only as a
subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company), (ii) the Company sells, leases or exchanges or agrees to sell, lease
or exchange all or substantially all of its assets to any other person or entity
(other than a wholly-owned subsidiary of the Company), (iii) the Company is to
be dissolved and liquidated, (iv) any person or entity, including a "group" as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of Stock, or (v) as a
result of or in connection with a contested election of directors, the persons
who were directors of the Company before such election shall cease to constitute
a majority of the Board (each such event is referred to herein as a "Corporate
Change"), then upon the occurrence of any such Corporate Change, any outstanding
Options held by Non-employee Directors shall become fully exercisable and upon
any exercise of an Option theretofore granted the Non-employee Director shall be
entitled to purchase under such Option, in lieu of the number of shares of Stock
as to which such Option shall then be exercisable, the number and class of
shares of stock or other securities or property to which the Non-employee
Director would have been entitled pursuant to the terms of the Corporate Change
if, immediately prior to such 6 Corporate Change, the Non-employee Director had
been the holder of record of the number of shares of Stock as to which such
Option is then exercisable. (d) Any adjustment provided for in Subparagraphs (b)
or (c) above shall be subject to any required stockholder action. (e) Except as
hereinbefore expressly provided, the issuance by the Company of shares of stock
of any class or securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock subject to
Options theretofore granted or the purchase price per share. 8. AMENDMENT OR
TERMINATION OF THE PLAN. The Board in its discretion may terminate the Plan at
any time with respect to any shares for which Options have not theretofore been
granted. The Board shall have the right to alter or amend the Plan or any part
thereof from time to time, provided, that no change in any Option theretofore
granted may be made which would impair the rights of the optionee without the
consent of such optionee. 9. MISCELLANEOUS PROVISIONS. (a) Neither the Plan nor
any action taken hereunder shall be construed as giving any Non-Employee
Director any right to be retained in the service of the Company. (b) An
optionee's rights and interest under the Plan may not be assigned or transferred
in whole or in part either directly or by operation of law or otherwise (except
in the event of an optionee's death or disability, by will or the laws of
descent and distribution), including, but not by way of limitation, execution,
levy, garnishment, attachment, pledge, bankruptcy, or in any other manner, and
no such right or interest of any participant in the Plan shall be subject to any
obligation or liability of such participant. (c) No shares of Stock shall be
issued hereunder unless counsel for the Company shall be satisfied that such
issuance will be in compliance with applicable Federal, state, and other
securities laws and regulations. 7 (d) It shall be a condition to the obligation
of the Company to issue shares of Stock upon exercise of an Option, that the
optionee (or any beneficiary or person entitled to act under or through Optionee
as provided herein) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
Federal, state, local, or foreign income or other taxes. If the amount requested
is not paid, the Company may refuse to issue shares of Stock. (e) By accepting
any Option under the Plan, each optionee and each person claiming under or
through such person shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee.